EXHIBIT 10.25




ATLAS FINANCIAL HOLDINGS, INC.
(the “Company”)


Written Resolutions of the Directors of the Company passed pursuant to Article
93 of the Articles of Association of the Company


Approval of Director Equity Awards


WHEREAS, the Compensation Committee of the Board of Directors has determined it
is in the best interest of the Company to grant certain equity incentive
compensation awards under the Atlas Financial Holdings, Inc.2013 Equity
Incentive Plan (the “Plan”) to the members of the Board on an annual basis.


WHEREAS, under the terms of the Plan, the Board has authority to approve the
form(s) of award agreements entered into with respect to Plan awards; and


WHEREAS, the Board has been presented for its review a form of Restricted Stock
Units Award Notice and Agreement for use under the Plan (the “Award Agreement”),
a copy of which is attached hereto as Exhibit A, which Award Agreement provides
for the grant of a restricted stock units and issuance of Common Stock (as
defined in the Plan) subject to certain vesting and other terms and conditions
as described therein;


NOW, THEREFORE, IT IS:
NOW, THEREFORE, BE IT RESOLVED, that the Board hereby approves the Award
Agreement, substantially similar in form to the form of Award Agreement attached
hereto as Exhibit A; and


RESOLVED FURTHER, that the Board approves the form of the Restricted Stock Unit
Notice and Agreement in the form attached hereto as Exhibit A, which may be
subject to such additional modifications as the Administrator (as defined by the
Plan) determines appropriate for future individual awards pursuant to the Plan,
including but not limited to the establishment of vesting terms.
FURTHER RESOLVED, that the Committee authorizes that the Company grant, and
hereby grants, awards of restricted stock units to the members of the Board, and
for such number of shares as are set forth opposite their names, listed on
Exhibit B hereto, subject to the vesting schedule set forth in Exhibit B hereto,
and the terms and conditions of the Plan and the form of award agreement
attached here as Exhibit A.


General Authority
RESOLVED, that the officers of the Company be, and each of them acting singly in
the name and on behalf of the Company hereby is, authorized and empowered to
make all such arrangements, to do and perform all such acts and things, and to
execute and deliver all such instruments and documents as such officer(s) deems
desirable or necessary in order to effectuate fully the purposes of each and all
of the foregoing resolutions; and it is further
RESOLVED, that the execution and delivery by any proper officer of the Company
of any of the agreements, documents and instruments authorized in the foregoing
resolutions, and the taking by any such officer of any lawful acts in any way
relating to the transactions contemplated





--------------------------------------------------------------------------------

EXHIBIT 10.25




by the foregoing resolutions, shall be conclusive (but not exclusive) evidence
of the approval thereof by the Board, and of the authority of the officer to
execute and deliver and take the same in the name and on behalf of the Company;
and it is further


RESOLVED, that any actions taken by any of the officers of the Company prior to
the date of these resolutions that are within the authority conferred hereby are
ratified, confirmed and approved as the act and deed of the Company.


[Signature Page Follows]





--------------------------------------------------------------------------------

EXHIBIT 10.25




Each of the undersigned has executed these resolutions, which may be executed by
facsimile and in one or more counterparts, each of which shall be deemed an
original and all of which together shall constitute one and the same instrument,
on the date indicated alongside the name below.




_______________________
Date: December 31, 2018

John Fitzgerald




_______________________
Date: December 31, 2018

Ronald Konezny




_______________________
Date: December 31, 2018

Jordan Kupinsky


    
_______________________
Date: December 31, 2018

Gordon Pratt




_______________________
Date: December 31, 2018

Walter Walker




_______________________
Date: December 31, 2018

Scott Wollney















--------------------------------------------------------------------------------

EXHIBIT 10.25




EXHIBIT A


Form of Restricted Stock Units Notice and Award Agreement


EXHIBIT B


Grant of Restricted Stock Units Under 2013 Equity Incentive Plan for the 2018
Year1
Name of Participant
Number of Common Stock Shares Units Subject
to Award2
John Fitzgerald
3,810
Ronald Konezny
2,284
Jordan Kupinsky
3,810
Gordon Pratt
3,810
Walter Walker
3,810





Vesting schedule applicable to all grants set forth above:


One-third of the RSUs will vest on each of the following dates provided the
Director is in continuous Service through such date(s):


January 1, 2019
January 1, 2020
January 1, 2021
 
Notwithstanding the foregoing, 100% of the restricted stock units will become
vested and nonforfeitable upon the earlier of (1) immediately before and
contingent upon the occurrence of a Change in Control or (2) the Director’s
Separation from Service (as such terms are defined in the applicable award
agreement).




































__________________________________
1 
Awards are subject to the terms of the Plan and applicable Award Agreement.
Share amounts are prorated for any director not appointed to the Board for a
full year in the year of a given annual grant.

2 
Stock price as of close of business on April 4, 2018 ($10.50) used to determine
share counts for directors appointed on or before January 1, 2018. Stock price
as of close of business July 10, 2018 ($8.35) used to determine share count for
Mr. Konezny.




